DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 28-42 drawn to method of forming composite structure in the reply filed on 11/06/2020 is acknowledged.  The traversal is on the ground(s) that a method to make the composite structure comprising a formed winding of tubular braiding.  This is not found persuasive because Claim 1 requires the product that could be made by winding the tubular braiding to form the composite structure whereas Claim 28 requires an already wound braiding subsequently formed into a composite structure.
  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden, hence the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-31, 33-36, 38 and 40-42 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bartel et. al.(US 20140102578, listed in the IDS).
Regarding Claim 28, Bartel discloses method of forming a composite structure, the method comprising: forming a wound tubular braiding into the composite structure (Figure 5A, abstract, [0009]).
Regarding Claim 29, Bartel discloses comprising fabricating the tubular braiding from materials selected from the group consisting of: a unidirectional tape (Figure 5A, [0043], unidirectional tape-106).
Regarding Claim 30, Bartel discloses unidirectional tape, which would have unidirectional fibers. This is by definition structure of a unidirectional tape.
Regarding Claim 31, Bartel discloses comprising winding the tubular braiding around an outer surface of a winding tool to create a wound tubular braiding (Figure 4A, 5A, [0042], mandrel/winding tool-70).
Regarding Claim 33, Bartel discloses that unidirection tape-106 slip relative to one another as they are wound into the composite structure (Figure 5A, based on the angles of incoming tape and formed tape, some slipping must take place)
Regarding Claim 34, Bartel discloses prepeg unidirectional tape ([0043]), the definition of prepeg is  pre-impregnating the wound tubular braiding with a resin, meeting the claim.
Regarding Claim 35, Bartel discloses consolidating the wound tubular braiding into the composite structure ([0043], consolidated to thermoplastic composite tubular structure).
Regarding Claim 36, Bartel discloses comprising applying heat while consolidating the wound tubular braiding ([0009]).
Regarding Claim 38, Bartel discloses compacting the wound tubular braiding flat when consolidated (Figure 5A, 5B).
Regarding Claim 39, Bartel discloses the unidirectional tape shear relative to one another without bending when consolidating the wound tubular braiding (Figure 5A, based on the angles of incoming tape and formed tape, sufficient shear strength is present).
Regarding Claim 40, Bartel discloses the composite structure defines a solid cross- section when consolidated ([0009], the mandrel has cross section which define the cross section of the structure).
Regarding Claim 41, Bartel discloses tubular braiding has a biaxial braid (Figure 5A showing biaxial structure with two set of tows in two different directions).
Regarding Claim 42, Bartel discloses tubular braiding has a triaxial braid (Figure 5B, showing three set of tows, [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel  et.al. (US 20140102578) in view of Davis (US 5176868).
Regarding Claim 32, Bartel discloses that the first braid and the second braid are held together but did not specifically discloses that the winding the tubular braiding into (Col 5, line 17-19).
It would be obvious for one ordinary skilled in the art to modify the teaching of Bartel with that of Davis for the purpose of desired composite structure.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel et al. (US 20140102578, listed in the IDS).
Regarding Claim 37, Bartel discloses wound tubular braiding is heated to a resin melt temperature ([0050], the heating is done at a specific heating profile). It would be obvious for one ordinary skilled in the art to interpret that the heating profile is determine by the resin melt temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                              

/MARC C HOWELL/Primary Examiner, Art Unit 1774